 SIMPSON EL.ECTRIC COMPANYSimpson Electric Company, a Division of AmericanGage & Machine Company, Inc. and Interna-tional Brotherhood of Electrical Workers, Local117, AFL-CIO and Herman McGrath.' Cases13-CA-17727, 13-CA-17728, 13-CA-17750,13-CA-17766, and 13-CA-17751June 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELL O AND TRUESDALEOn November 19, 1979, Administrative LawJudge Bruce C. Nasdor issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed cross-exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.1. The General Counsel has excepted, inter alia,to the Administrative Law Judge's failure to findthat Naomi Laue was a supervisor within themeaning of the Act, and that certain statementsmade by her violated Section 8(a)(l) of the Act.We find merit to this exception.The record establishes that Laue, as a groupleader, was responsible for evaluating probationaryemployees after they worked 30 days for Respond-ent. In this capacity, Laue reviewed the report sheprepared with the affected employee, and a super-visor merely signed the evaluation and followedLaue's recommendation. In addition to evaluatingemployees, Laue, like other group leaders, was re-sponsible for assigning work to employees withinher department. Inasmuch as Laue assigned workI On November 24. 1978. McGrath requested to withdraw the chargespreviously filed by him, On November 29, the Regional Director forRegion 13 granted McGrath's request and partially dismissed the consoli-dated complaint2 The General Counsel and Respondent have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrectStandard Dry Wall Products. Inc.. 91 NLRB 544 (1950), enfd, 118 F2d3162 (3d Cir. 1951) We have carefully examined the record and find nobasis for reversing his findings.' The Administrative Law Judge in his Conclusion of Law h itadvert-ently stated that Respondent's threats of plant removal or closure as apenalty for unionization violalted Sec X(aH5) rather thian, as we find. Sec8(a)(I) of the Act.to employees, prepared evaluations of employees'job performances, and effectively recommended ac-tions to be taken on the basis of these evaluations,we find that Laue was a supervisor within themeaning of Section 2(11) of the Act. Having sofound, we further find, on the basis of employeeCindy Foster's uncontradicted testimony, thatLaue's statement to Foster that the plant wouldclose and employees would lose their jobs if theUnion won the election violated Section 8(a)(1) ofthe Act.The General Counsel has also excepted to theAdministrative Law Judge's failure to find that astatement by Supervisor Lorraine Ermel to fellowSupervisor Herman McGrath was unlawful. TheAdministrative Law Judge found that, in a discus-sion of the results of a Board-conducted election inwhich the Union received a majority of the votescast, Ermel said to McGrath that "if he thougntshe was hard to get along with before, just waitand see." The Administrative Law Judge foundthat this statement was not unlawful because it wasmade by one supervisor to another. However, inmaking this finding, the Administrative Law Judgeapparently ignored McGrath's uncontradicted testi-mony that employees were present when Ermelmade her remark. Accordingly, as Ermel's state-ment had a tendency to coerce employees in theexercise of their rights under Section 7 of the Act,we find that it violated Section 8(a)(1) of the Act.2. The complaint alleged that Respondent discri-minatorily enforced an existing no-smoking rule todeter employees' union activity. The Administra-tive Law Judge discussed and made factual find-ings on the circumstances surrounding the allegedchange in enforcement of the rule, but failed tomake any specific findings as to the merits of thiscomplaint allegation.As found by the Administrative Law Judge, Su-pervisor Glenn Olofson testified without contradic-tion that a rule to the effect that only one employ-ee from a line could use the washroom to smoke atany one time had been promulgated in 1973 or1974 and had been periodically enforced whensmoking in the washrooms got "out of hand."Olofson also testified without contradiction that heenforced the rule at least once a month. Other wit-nesses testified to incidents of enforcement of therule, including Olofson's enforcement of the ruleon June 9, 1979. On the basis of the evidence ad-duced regarding the rule, we find that the GeneralCounsel has not established by a preponderance ofthe evidence that the rule was discriminatorily en-forced, and we shall therefore dismiss this allega-tion of the complaint.250 NLRB No. 35309 DECISIONS OF NA-IONAL LABOR RELATIONS 1O(ARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Simpson Electric Company, a Division of Ameri-can Gage & Machine Company, Inc., Elgin, Illi-nois, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified below:1. Insert the following as paragraph 1(c), and re-letter the subsequent paragraphs accordingly:"(c) Threatening employees with reprisals forsupporting the Union or engaging in union activi-ties."2. Substitute the following for paragraph 2(a):"(a) Post at its plant in Elgin, Illinois, copies ofthe attached notice marked 'Appendix.'12Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 13, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material."3. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges vio-lations of the Act not specifically found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate ouremployees concerning their union membershipor activities.WE WILL NOT threaten our employees withplant removal or closure or other reprisals forsupporting the Union or engaging in union ac-tivities or for engaging in protected concertedactivities.WE WILL NOT create among our employeesthe impression that we are engaging in surveil-lance of their union activities.WE WILL NOT promise wage increases oradditional benefits if our employees refrainfrom engaging in union activity or if theUnion is unsuccessful in organizing our em-ployees.WE WILl. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.SIMPSON ELECTRIC COMPANY, A DI-VISION OF AMERICAN GAGE & MA-CHINE COMPANY, INC.DECISIONSTATEMENT OF THE CASEBRUCE C. NASDOR, Administrative Law Judge: Thiscase was heard at Chicago, Illinois, on December 4, 5, 6,and 7, 1978. The order consolidating complaint andnotice of hearing' alleging violations of Section 8(a)(I)and (3) of the National Labor Relations Act, as amend-ed, by Simpson Electric Company, a Division of Ameri-can Gage & Machine Company, Inc., Respondent herein,issued on August 16, 1978.2 An amendment to the com-plaint issued on November 17. At the hearing counsel forthe General Counsel made a motion to further amend thecomplaint by including two additional allegations. Saidmotion was granted. The two paragraphs allege that Re-spondent's supervisor, Naomi Laue, threatened employ-ees with plant closure, and that Respondent's supervisor,Lorraine Ermel, threatened to impose more onerousworking conditions on employees for engaging in unionactivities. Counsel for the General Counsel's additionalmotion to strike the allegation of supervisory status per-taining to Walter Kungman (sometimes referred to asKunzman) was granted.The issues to be resolved are:1. Whether International Brotherhood of ElectricWorkers, Local 117, AFL-CIO, the Union herein, is alabor organization within the meaning of Section 2(5) ofthe Act.2. Whether Eugene Long was discharged in violationof the Act, or was he a supervisor within the meaning ofthe Act and thus not afforded the protection of Section8(a)(3) of the Act.3. Whether Ruby Poe was discharged in violation ofSection 8(a)(3) of the Act.4. Whether Bonnie Texley (Hawks)3was dischargedin violation of Section 8(a)(3) of the Act.5. Whether the change in lunch hours constituted aviolation of the Act.6. Whether Respondent unlawfully promulgated ordiscriminatorily enforced a no-smoking rule in an effortto discourage union activity.On November 24, 1978, Herman McGralh requested to withdraw thecharges previously filed by him On November 29. the Regional Directorfor Region 13 issued ail "Order Severing Cases. Granting Request ToWithdraw Charge, and Partially Dismissing Colnsolidated Complaint"All dates are in 1978 unless otherwise indicated.Hawks' name wa, changed il Tcxley when she was married onAugust 4310 SIMPSON ELECTRIC COMP'ANY7. Whether Respondent changed the parts orderingprocedure in order to isolate union organizers from otheremployees.8. Whether Respondent promulgated a discriminatoryno-solicitation rule in violation of the Act.9. Whether supervisors interrogated, threatened, orpromised benefits to employees in violation of Section8(a)(1) of the Act.Upon the entire record, including my observation anddemeanor of the witnesses, and after due consideration ofbriefs I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is engaged at its Elgin, Illinois, plant(herein called the facility) in the manufacture, design,and sale of electrical meters and testing equipment.During the past calendar year, a representative period,Respondent in the course and conduct of its business op-erations purchased and received at the facility goodsvalued in excess of $50,000, which goods were shippedto this facility directly from points outside the State ofIllinois.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.I1. THE I ABOR ORGANIZATIONDonald L. Mahoney, International representative forthe International Brotherhood of Electrical Workers, tes-tified without contradiction that his organization's re-sponsibility is to organize workers so that they can bar-gain collectively with employers and reach agreement onwages, hours, and conditions of employment and alsoobtain the right to grieve problems. With respect toLocal 117, Mahoney testified that it is I of the 1,600,local unions affiliated with the IBEW. Its jurisdiction in-cludes McHenry County and most of Kane County inthe State of Illinois. Within this jurisdiction, the Localrepresents approximately 750 workers employed by util-ity, electrical, manufacturing, and contracting businesses.Based on the foregoing I find that International Broth-erhood of Electrical Workers, Local 117, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. The Discharge of Eugene LongIt is undisputed that Respondent had knowledge thatLong was one of the leading union adherents who wasdischarged after being warned by management that as asupervisor he must cease engaging in union organization-al activities. The General Counsel contends that Longwas not, and had never been, a supervisor within themeaning of the Act. The General Counsel argues alterna-tively that even if Long is found to be a supervisor hisdischarge still violated Section 8(a)(l) of the Act because"it was intended by the Respondent to have a chillingeffect on the union activities of other employees." Theparties stipulated that Long was not discharged becausehe refused to engage in acti\ity which itself would havebeen an unfair labor practice.Long was hired on July 6, 1976, as a senior electronicstechnician. As such, his duties consisted of repairing digi-tal test equipment and special equipment in repair depart-ment 212. The organizational drive among Respondent'semployees commenced during the early part of June1978. Long was promoted to the position of principalservice technician in late April or early May. He wxas inthis position when he was discharged on June 20. Long'spredecessor, a principal service technician. was L.arryThreewit.Respondent's factory service manager, Glenn Olofson.testified with respect to the table of organization. Long'scounterpart was Lorraine Ermel. supervisor of testeranalog meter repairs; and principal service technician ofdigital and special products, a position held by HermanMcGrath until November.Olofson testified as to the duties and responsibilities ofLong at the time of his termination. These responsibil-ities and duties included daily supervision of employees.assigning work, interviewing job applicants, training em-ployees, hiring, firing, setting priorities in the sequenceof emergency work, and totaling and compiling dailylabor and attendance cards and weekly production re-ports. According to Olofson, parallel duties and responsi-bilities were possessed by McGrath, Ermel, andThreewit, Long's predecessor.Kevin Foster testified inter alia, that McGrath, Ermel,and Threewit possessed the supervisory authority in de-partment 212. Furthermore, Foster, who had been asenior electronics technician, testified that Threewit as-signed him jobs, moved him from place to place in thedepartment as needed. had the ability to excuse absencesor tardiness, and interviewed him for employment. Hestated that he had been employed for over a week beforehe had even met Olofson. Between the time thatThreewit left department 212 and Long was appointed tothe position, Olofson performed the duties of the job.Sometime during the first part of April, Threewit de-cided he would accept a transfer into Respondent's clngi-neering department. He recommended to Olofsoii thatLong, a lead service technician, be promoted o:Threewit's job. Thereafter, around the middle of April,Olofson talked to Long and told him that he would likehim to become principal technician and take overThreewit's job, performing the same duties that Threewithad been performing, which consisted of daily supervi-sion of the digital and special products area. Olofson alsoadvised Long that he would not receive a pay increaseuntil he passed his probationary period.On May 19, Olofson called a meeting in the break-room of all supervisors. Those in attendance at the meet-ing were Long, Narutis, Smith, Ermel, and McGrath. Heread to them bulletins announcing Long's promotion tothe principal technician, and that Long would be theirimmediate supervisor. He also referred to the promotionsof Hajzl and Munson to lead technicians. Olofson tildeach of the five individuals that they were the supervi-sors in charge of their areas and that he, Olofson,. wouldundertake the position of acting foreman. Long andI I DECISIONS OF NATIONAL LABOR RELATIONS BOARDMunson testified that Olofson stated that he (Olofson)would continue to handle all administrative and supervi-sory responsibilities in the repair area.According to Ermel's testimony Olofson detailed theresponsibilities of the supervisors: they were to be incharge of work coming into the area and work goingout, take care of backlog sheets for the particular area,the training of new employees, the hiring of new em-ployees, and recommendations for discharge. She testi-fied further that in the last week of May she heard Longremark that he was going to run a "tight ship" with re-spect to breaks, smoking, and drinking coffee. Further-more, she observed Long giving verbal warnings to em-ployees.Olofson testified that during the latter part of April orthe first part of May,4he had Long come into his officeto get Long's comments and recommendations on hiringan individual who was handicapped. Long interviewedthe individual and he and Olofson agreed that the appli-cant should not be hired because he could not performthe job.On a second occasion in the latter part of May orearly June, Olofson and Long interviewed an applicantafter he had finished an advanced written test. Long toldOlofson that it was apparent the applicant scored low onhis advanced test and accordingly did not qualify for asenior technician job. The applicant was not hired. Longrefused to sign the back of the application where it states"interviewed by." Olofson advised Long that this wassomething that was part of his duties as the principaltechnician. Long said he had never done it before. Olof-son stated to Long that this was part of interviewing andthat when things would come up like that (things he hadnot done before), he, Olofson, would be showing Longhow to perform the function so that when he felt com-fortable he could perform said functions by himself,without Olofson's aid. Long stated to Olofson thatThreewit and McGrath did not perform that function.Olofson replied that Threewit interviewed and filled outthe application form and McGrath had done the samething several times during any given week. Long statedthat the Company was trying to set him up, and Olofsonstated that was not the case, he had no way of knowingthat an applicant would be there that day, and he wasattempting to show Long how to fill out the applicationform because it was part of his job. Long admits to thetwo interviews and that he refused to sign the back ofthe application.Olofson testified that Long had a disagreement withemployee Linda Rice regarding a work assignment.Long was of the opinion that Rice had gone behind hisback to Olofson and Long questioned Olofson regardinghis authority to direct the job assignment of Rice. Olof-son did not overrule Long but he advised him that hewould learn to handle people as he got experience on thejob, that he would have to work around personalities ofindividuals and be tactful with difficult people.4 Union Dclivity commenced in early June.B. The Discharge of Ruby PoePoe did not appear to testify during the General Coun-sel's case-in-chief, but she did appear to testify after Re-spondent put in its defense.Poe testified that on June 8, the day she signed a unioncard, Eva Lord, a supervisor, asked her if she signed acard, to which she responded affirmatively.The next day, on June 9, according to Poe, Lordcalled her over for a minute and stated, "I hear yousigned a union card." Poe responded, yes, that she had,and inquired of Lord who had told her. According tothe testimony Lord responded, "You know you are introuble." Lord allegedly stated she did not want theUnion in her department looking down her back or heremployees' backs. Poe stated that she knew she was introuble for signing it but she had signed. Poe testifiedfurther that on that same day, right after lunch, she anda girl went downstairs to take parts to inspection and thegirl wanted to sign a card. They both went downstairs toan individual, got a card from him, and the girl filled itout and gave it back to the man. According to Poe whenshe and the girl started back upstairs they met Lord whoasked the girl how did she get the card, to which the girlallegedly replied that Poe had gotten it for her. Poe testi-fied on cross-examination that the girl "gave it back tothe guy." Therefore Poe admitted that when she and thegirl were going upstairs the girl did not have the signedcard in her hand.Lord testified that no such conversations ever tookplace with Poe nor did she interrogate or discuss theUnion with any employees.Lord, Joan Faircloth, quality control inspector, andNaomi Laue, group leader, testified prior to when Poetook the stand to testify. The parties stipulated as towhat the additional testimony of these Respondent wit-nesses would have been had they been called back to thestand.Faircloth, who is in the unit, and who readily admittedhaving signed a union card, testified that for the lastmonth prior to her discharge Poe's work had been"going down, down." She testified further that she hadto reject 100 percent of Poe's work, sending it back toher. Poe admitted that she was forced to rework all ofher rejects on June 9, and they were still turned back toher rejected in full later that day. Both Faircloth andLaue testified that they spoke to Poe and to her supervi-sor, Lord, on a number of occasions between March andJune about Poe's poor quality of work.Poe testified that she was fired by Lord after beingasked to sign a piece of paper which revealed that all ofher work products were rejects. According to Poe sheread the paper and signed it.In Poe's testimony she denied that there were evercomplaints about her work from the time she first startedworking in Lord's department in March to the time ofher discharge on June 9.C. The Discharge of Bonnie TexleyTexley was hired in February and terminated on June20. She worked in department Ill under the supervisionof Eva Lord.312 SIMPSON ELECTRIC COMPANYTexley and counsel for the General Counsel attributethe following conversation as the reason for her dis-charge.At approximately 2 p.m., breaktime, on June 20,Texley testified that she was at her work station. Alsopresent were Raymond Wood, Walter Kunzman, AliceThurnau, a group leader, and inspector Joan Faircloth.Texley testified, "As we were leaving for break Ray-mond Wood said to me very loudly, he says, the onlyway we are ever going to get decent money here, is ifwe get a union in. Right, Bonnie? ..."And I respond-ed, 'Right.' and I said it very loudly." Counsel for theGeneral Counsel inquired of Texley what if anythinghappened when she made the remark. She testified,"Well, both Alice and Joan looked surprised, especiallyJoan. Her eyes widened, and she looked very shocked, atwhat 1 said."In the affidavit that Texley furnished to the NationalLabor Relations Board agent, she stated that Millie Beh-rens was the individual who overheard the conversation.She did not recall either Kunzman, Thurnau, or Fair-cloth being present during this conversation. On cross-examination she testified that naming Millie Behrens wasan error; she did not remember Joan Faircloth's nameand Kunzman's presence slipped her mind.Thurnau denied that she ever heard Texley express anopinion about the Union or that she ever discussed theunion activities of any employees with Lord. Texley tes-tified that at 3:15 p.m. as she was filling out her timecardEva Lord told her to come with Lord to Lord's desk.Lord handed her a reprimand sheet, told her to read itand sign it, return her badge the next day and receiveher final check. The reprimand sheet reflects that Tex-ley's attendance ability and attitude were below average.There is an attachment reflecting Texley's attendancerecord and the reprimand report contains, inter alia, thecomment that her attitude had not improved with time.Laue, a group leader, testified that Texley had a "verybad" attitude. She testified that "when you would tellher to do something and stand there and watch her shewould perform the function, but when you walked awayshe would do it the way she wanted and you would geta 'snippy' answer from her or she would shrug hershoulders." According to Laue's testimony Texley spentan inordinate amount of time combing and teasing herhair. Then she would spend time going over to get hotwater for her bouillon cubes or iced tea. She made var-ious trips to the restroom and Laue testified on one occa-sion she found Texley jogging in place in the restroom.She had a favorite chair and, according to Laue, threw atantrum if the chair was not where she left it the nightbefore. Furthermore, she had to be aided in finding thechair or she would not work. This witness testified that"half of the time you did not know whether Texley wasawake or sleeping." She would stare out of the window5 or 10 minutes at a time. By then she would return tothe restroom either "for duties or jogging." She wouldreturn from the restroom, need her lipstick, powder, andcomb, and comb her hair again. Laue testified furtherthat she would send Texley downstairs and tell her to do10 bundles of wires, bring them back, and solder them.She would do one bundle and then would return upstairswith the one bundle and her chair which she also carriedup and down the stairs.Laue testified that she complained about Texley toTexley's foreman, Kunzman. Thurnau testified similarlyto Laue and in addition that Texley refused to performher work in the proper manner. She gave examples thatTexley had not completely inspected and trimmed herwork and did not work on the molding machine pursu-ant to instructions. Thurnau testified further that somedays Texley would take off early because of illness orsomething else and that five or six times she quit a halfhour before quitting time to do whatever she pleased."Whatever she pleased" meant that she spent time in thelavatory or would sit there and do nothing. Thurnau tes-tified to a conversation she had with Eva Lord the latterpart of May, with respect to Texley's work habits. Shetestified that she had warned Texley on several occasionsthat she had to work a full 8 hours and spend less timelooking out of the window. According to her testimonyTexley's response was to shrug her shoulders.Thurnau testified that on June 20 she told Texley tostay on the job until it was completed in the room whereshe was supposed to do it. Texley had gone downstairswith a thousand leads to complete. Thurnau testified thatshe did a hundred, brought them upstairs with her chairand her belongings, and was going to finish the next op-eration on them, but was told to go back down and com-plete the thousand and then come up. Thurnau recalledthat Texley returned upstairs on two occasions. On thesecond occasion Thurnau told Texley to stay downstairswith the job until it was completed. Later that morningThurnau went to Lord and told her that she, Thurnau,did not feel it was worthwhile to try to do anythingmore with Texley because she would not carry outorders. Lord responded that Texley was wasting time bycarrying the leads and her chair back and forth. Thurnautold Lord that she felt she had done everything shecould, and recommended that Texley be terminated.Lord responded that she would "write up" the papers.Faircloth also complained to Eva Lord about Texley'swork. Faircloth testified that Texley refused to cut offexcess plastic when she was running the molding ma-chine, and Texley stated that if she, Faircloth, wanted todo it she would have to get another person there to doit. Faircloth complained to Lord about this. This incidentaccording to her testimony occurred sometime near theend of May. Faircloth testified further regarding Tex-ley's reluctance to run the molding machine and herangry reactions at this assignment.Lord testified that she talked to Texley a few times inMay, toward the latter part of May, regarding Texley'sattendance. According to Lord, Texley had problemswith a sick child and Lord advised her that she washired to be a full-time employee, that the Company hadto get production out, and that she, Texley, should bethere every day to work.Texley testified she was excused for all of her absencesand that she received incentive bonuses. The record re-flects that during her employment with Respondent shedid in fact earn incentive bonuses for 3 weeks, 2 of thoseI1I DECISIONS OF NATIONAL LABOR RELATIONS BOARDweeks being for the period ending April 23 and 30, theother week for the period ending May 28.Employee Cindy Foster testified that they were notpenalized for excessive absenteeism. On cross-examina-tion Foster admitted she was disciplined for tardiness andthat she was terminated by Eva Lord for failure to callin.Texley's attendance record reflects that she was absenton June 13, 14, 15, 16, and 19. Apparently June 17 and18 was a weekend. Lord claimed that Texley had re-quested an absence of several days, not an entire week,to obtain a divorce. Thurnau, Laue, and Faircloth cor-roborated Lord concerning Texley's attitude and attend-ance. Texley testified that she advised Lord on three oc-casions and Thurnau on two occasions that she neededto take a 5-day period off for her divorce. Lord deniedthis, testifying that Texley on one occasion asked foronly 2 days off. Thurnau testified that Texley told herthat she (Texley) had told Eva Lord she was requesting2 days off.D. The Change in Lunch HoursThe evidence reflects that 700 people are employed atRespondent's premises and, of these, there are 600 Simp-son employees and 100 employees of other employers af-filiated with Katy Industries, an affiliated parent corpora-tion. There is a cafeteria on the premises with a numberof vending machines, range ovens, 18 tables, and 72chairs.Prior to June 9, the majority of Respondent's and itsaffiliate's employees shared a 30-minute lunch, from 12noon to 12:30 p.m. Charles Coon, Respondent's directorof employee relations, testified that employees had beencomplaining to supervisory personnel about the timethey had to spend waiting in lines at the cafeteria vend-ing machines during their lunch period. He testified thathe received approximately 25 complaints through super-visors or directly from employees before making thechange in the lunch period. Coon did not document thecomplaints nor did he remember specifically which su-pervisors complained. According to the testimony em-ployees had to wait as long as 15 minutes in lines beforethey could even sit down and begin their lunch.Hazel Denner, a supervisor, testified that she too hadreceived a number of complaints from employees in herarea and that she communicated these complaints toCoon. She testified that she told Coon that lunch washalf over before the employees got the chance to eat,that they were losing half their time waiting in line.Benner testified that complaints had been brought to herattention since the beginning of 1978. According to hertestimony there would be days when the cafeteria wouldnot be as crowded as on other days.Coon testified that he decided to work on the changein lunch hours in May 1978, at which time he prepared acomparative study of the total plant population for June1977, and May 1978, on a department-by-departmentbasis. During this period Respondent was making its reg-ular change in summer working hours, setting the workschedule for most production employees from the regu-lar 8 a.m. to 4:30 p.m. shift to the summer schedule of 7a.m. to 3:30 p.m., effective May 15. The change in work-ing hours resulted in employees working on staggeredshifts, with some reporting at 7 a.m. and others reportingat 8 a.m. Therefore Respondent takes the position thiswas the propitious time to stagger the lunch hours.Coon's study of the population of the plant reveals nu-merous calculations wherein, according to the testimony,management could determine how best to divide the var-ious departments into scheduled lunch hours.Coon testified that on May 29 he showed his study toJerry Goldberger, Respondent's president. After approv-ing the study Goldberger instructed Coon to prepare anotice announcing a change in the lunch period. Cooncommenced to prepare this notice immediately thereaf-ter. On June 5, Coon and Goldberger met again andGoldberger reviewed and approved the notice preparedby Coon. Coon testified that before he had an opportuni-ty to post this notice the union activities began in thecafeteria on June 6. Later that day, Coon and Gold-berger decided to postpone posting the notice until theycould meet with Warren Furst on June 8. Furst is thesecretary and general counsel of Katy Industries. Ac-cording to Coon, he, Goldberger,and Furst discussed theposting of the notice in the context of the union activi-ties. Furst allegedly made the comment that there couldbe problems, but in view of the fact that this was some-thing that they had in the workings, there was no reasonthey should not go forward with it on a business-as-usualbasis. Accordingly, on June 9, Coon posted the notice.Coon stated that he did not get back to Goldberger withthe proposed notice until June 5 because he was engagedin other business matters. Coon testified that on themorning of June 6 after the notice had been xeroxed, butbefore it had been distributed, he removed one of the xe-roxed copies for his own files and noted on the bottomof that sheet "posted 6/6/78, All Boards." This quote isnoted on the exhibit captioned "Notice to all SimpsonEmployees." According to Coon, before posting thenotice, he had walked into the cafeteria at noon, on June6, for his milk and had seen the union activity in prog-ress.E. The No-Smoking RuleEmployee Kevin Foster testified that, on June 9, Olof-son told him and Butch Underwood that only one em-ployee could smoke in the breakroom at a time.Long testified that the rule was flexible although if onewanted to smoke it had to be done in the breakroom.Long testified further that a number of women were al-lowed to smoke in the breakroom at the same time.Karen Long testified that she had seen four womensmoking in the breakroom at the same time and that noone had ever been previously warned about the smoking.Olofson testified that a smoking rule was institutedeither in 1973 or 1974, and it had been periodically en-forced when smoking in the washroom would get out ofhand. According to Olofson he enforced the rule at leastonce a month. The rule was that only one employeefrom a line could use the washroom at one time tosmoke. There are approximately six lines in the depart-ment.314 SIMPSON ELECTRIC COMPANYLong testified that the number of employees standingin the washroom smoking would get out of hand fromtime to time. Ermel also testified that Long spoke to herabout tightening down on breaks and smoking in thearea.5Olofson admitted that he had advised Foster and Un-derwood of the smoking rule in early June and statedthat he reminded them that the rule is that there shouldbe only one person from an area in the washroom smok-ing at a time. Olofson also testified that he mentioned therule to three women who were in the smoking room atthe same time, but, when reminded that two of the indi-viduals had been moved from their original work areasas a result of training and thus were not from the sameline, he apologized and told them he was sorry that hehad forgotten they were from different lines.F. Change in the Parts Ordering ProcedureLong, who worked in the repair department, testifiedthat prior to June 9 when he needed parts from thestockroom he would get a requisition slip from the partssales office, Olofson would sign it, and then Long wouldgo down to the parts control stockroom or to the mainstockroom to pick up the part. Munson testified that as alead technician who also worked in the repair depart-ment, if he required a part immediately he would get thenumber, go to the parts sales area of the repair depart-ment, check the catalogs, and if the part was available,he would obtain a requisition and have it signed. If thepart was in the parts control stockroom, one of the indi-viduals who works in the area would take the requisitiondown and put it in the window where it would be filledwithin a day or two. Munson testified that if the partwas in the parts sales stockroom he would usually takethe requisition downstairs to that stockroom and have itfilled immediately.Olofson testified regarding a supervisors' meeting heldthe first or second week in June, preparatory to the in-ventory to be taken on July 1. According to Olofson, atthe meeting he and the supervisors discussed complaintsfrom the stockrooms and tightening up procedures on se-curing inventory. Respondent was having difficulty withpart shortages and it was decided that Etta Ransonwould get the parts on a rush basis with special requestsat 10 a.m. and 2 p.m. everyday. Technicians who neededparts were required to document their needs on a formhanging on the side of the filing cabinets where Ransonwould pick up their requests.Long testified that prior to June, and the beginning ofany union activity, when he discussed becoming a princi-pal technician with Olofson, Olofson mentioned that thejob would entail his running for parts for the other tech-nicians, because there were too many people off the floorat any given time. Long further testified that the reasonOlofson gave him for not being able to go into the partssales office was because there were too many techniciansgoing there interrupting work. Munson testified that thereason for the change was to eliminate confusion andstreamline the operation. Long also testified that froms Apparently the rule also w'as that employees could not smoke at theirbenches in the work areatime to time, in the prior 2 years of his employment, hehad heard members of management discussing the factthat there was too much time spent running to get parts,and the time should be cut down.G. The No-Solicitation RuleEmployee Paul Neylon testified that he told Supervi-sor Benner after the commencement of union activities,that he was going to be a union representative in the de-partment. Benner admits this and testified further thatshe told Neylon he was only supposed to be engaging inunion activities at breaktime and at noon.Neylon also testified that on two occasions near theend of June, and again in the middle of July, Benner toldhim that people were complaining because he was walk-ing around talking too much and that he was going tohave to stop or she was going to do something about it.She said that he would have to cut out the amount oftalking and walking around because he was not turningout enough work in a day. According to Neylon, lat-erthat same day she came back and said that he was goingto have to limit the amount (of talking) he did becausealthough he was making the required amount of work ina day, he just should not sit any one place for too long atime to attract someone's attention.Benner testified that she did not consider it unaccepta-bWe behavior for employees to pass the time of day andgreet each other as they were walking past, but that shewarned Neylon because of the length of time he wastalking to employees and disturbing them. Benner testi-fied further that prior to the commencement of anyunion activities she had occasion to tell Neylon to getback to his machine, that he was talking too much andwandering around too much. According to Benner,Neylon responded that, as long as he was making his 8hours' work, she should not bother with it.Neylon also admitted the existence of a company ruleand that Benner advised him there was such a rule.There is no time reference in regard to this inquiry.Neylon testified that in the past he observed solicita-tions during working hours for employees who were ill,or for deaths in a family. No specifics were testified to.Dorothy Rutkowski, an employee, testified that at thetime she was hired she was told that there was a ruleagainst excessive talking in the plant. Rutkowski, a wit-ness called by the General Counsel, also testified thatthere were rules on the bulletin board which made refer-ence to unnecessary and unauthorized waste of time suchas loitering in toilets, taking too frequent breaks, andhorseplay. She also testified that, on or about July 24,her supervisor, Ermel, found her in the bathroom andsaid that she and another individual who was present hadto stop going to the bathroom so much. Rutkowskistated that Ermel said Glen (Olofson), her supervisor,was going to be on her back if they kept going downthere so much. Ermel allegedly stated that they werespending too much time in the bathroom and not gettingtheir work done.315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. Alleged Threats, Interrogation, and Promises ofBenefits1. Hazel BennerNeylon, on direct examination, testified that, aroundJune 7, Benner asked him and several of his co-workersif they had signed union cards. He testified that earlier inthe day an employee had asked Benner if she had signeda card and that Benner's questioning occurred sometimelater that day. When confronted with his affidavit oncross-examination, Neylon remembered that there wasone occasion when he and several employees were stand-ing together and employee Helen Cos asked Benner ifshe signed a card and Benner responded negatively. Ac-cording to Neylon, Benner turned to him and threewomen-Helen, Jenny, and Linda-and asked them ifthey had signed cards. Benner denied ever asking anyemployee whether or not he or she had signed a card.She did not recall whether any employee asked her ifshe had signed a card.Neylon testified about another conversation withBenner on July 24. According to Neylon, Benner, in thepresence of employees Dietzler and Linda Morgan, toldNeylon that she had been to the Company's lawyer theday before, and he stated that the employees did notwant the raises. Benner allegedly told employees that shedid not know why they had gone and told "on her forgiving us raises." Neylon later in his testimony statedthat this occurred in the beginning of August.Mary Fries testified that on June 12, while at her ma-chine, Benner approached her and stated that when theUnion got in she would not be late, she would be thereon time or be terminated. This allegedly occurred on amorning when Fries had arrived late for work.Fries also testified that on June 24 or 25, in the pres-ence of Linda and Jenny, Benner told her she would notbe able to eat rolls when the Union got in.Fries testified that Benner told the employees that thereason the lunch hours were changed was because man-agement did not want the people to talk about theUnion. This statement allegedly was made according toFries, around the last of August or first of September toeveryone in the entire department.Fries testified that she told the Board agent who inves-tigated the case that she had not gotten wage increases in2 or 3 years. At the hearing she testified that she hadgotten raises in January and August. She then changedher mind and denied the August wage increase.Benner denied telling any employees that if the Unioncame in they would no longer be allowed to eat or drinkat their work area, and she further denied that she toldemployees if a union came in hours would be cut. Shefurther denied any statement that employees would nolonger be able to use the washroom except during breakperiods, if the Union came in, and that employees couldno longer come in late, if the Union came into the plant.Benner stated specifically that she told employees thelunch hour was going to be changed because they, theemployees, had asked for more time and that by stagger-ing the lunch hours they would be able to get into thelunchroom more quickly.The complaint alleges that Benner told employeesthere would be a reduction in jobs and hours and the re-location of the plant to Japan as a result of union activi-ties. There was no testimony to this effect.Neylon testified that on July 26 he had a conversationwith Benner in the presence of Jenny Dietzler and LindaMorgan. According to his testimony Benner stated thatRespondent was going to change the bonus system into agroup system; everyone would make over their hoursand it would be put into a pool and at the end of themonth all the money would be shared among the peoplein the group. He further testified that Benner stated itwas being changed because the Union was going tochange it when it came in. On cross-examination Neylontestified that he overheard this conversation while stand-ing outside the door of the ladies' room. Neylon also tes-tified that he did not hear the entire conversation be-tween Benner and the other women.Benner testified regarding a conversation with employ-ees who raised the bonus question. According to Benrerthe Union was not mentioned during the discussion aboutthe bonus or incentive system.2. Lorraine ErmelRutkowski testified that while she was wearing aunion button Ermel came to her and asked what shethought the Union could do for her. She said shethought she could get better benefits, for example, hospi-talization and dental, and that her pay would be more.Ermel asked her what made her think so, what proof didshe have? Rutkowski responded that she did not know.Rutkowski testified that during the same conversationErmel made reference to dues paying the salaries ofIBEW representatives.Ermel denied ever raising the question of the Unionwith employees but testified that she often responded totheir inquiries. According to Ermel employees chose toshare their opinions with her. Ermel testified that shesaid to employees, "Do you really think you want tobelong to a union? Do you really think you are going tobe happy being a union member?" According to Ermelshe responded that in her opinion and strictly her opin-ion she felt that if the Union did not come in thingswould be better, perhaps employees would get moremoney but she just punched the clock like they did. Shetestified that she had told employees she preferred not tobe a member of the Union, she preferred to be an indi-vidual.Louise Fulton testified that Ermel told her if theUnion did not get in the Company would take that intoconsideration and probably pay better and give betterbenefits. Ermel also allegedly made reference to theeventuality of a strike and, who was going to pay forrent and food? Furthermore, according to Fulton, Ermelcommented that the union dues would be enormous andthey would go to pay people like Fred, for his Cadillacand vacation.Ermel denied ever promising benefits to employees.316 SIMPSON ELECTRIC COMPANYFulton testified that on August 20 Ermel came up toher and asked her if she had been at the hearings6thatwere in progress around that time, because she had beenabsent I day from work.McGrath, a supervisor, testified with reference to theamendment adding paragraph V(ee) to the complaint.Said allegation was added in the initial stages of thehearing. According to McGrath, he and Ermel were dis-cussing the results of the first election.'According to histestimony Ermel said something to the effect that if hethought she was hard to get along with before, "justwait and see." No other witnesses were called to testifyto this conversation although McGrath stated that em-ployees were present in the area.3. Peter NarutisRutkowski testified that during the last week of Juneshe had a conversation with Narutis. Narutis and an indi-vidual whose first name was Arlene were discussingmoney and how much they were going to get from theUnion. According to Rutkowski, Narutis started figuringout something on a piece of paper, came up with thesum, and made the statement, "You know we are goingto have to work a lot harder for that union. We aregoing to have kind of like rates you know to keep up tomake that money. We aren't capable of bringing thatmuch money for us to be paid that."Rutkowski was asked on direct examination if she re-called what Narutis and she discussed, Her response was"I can't, you know, give the words. It was about theUnion and we were like arguing back and forth. He wassaying that, you know, it was going to be too hard for usto work underneath the Union. I mean-I don't know. Itwas mostly about the Union. just arguing back and forthabout the things. You know, about the pay and all that."Rutkowski was then asked if he stated what he meant bybeing too "hard." Her response was "to keep up with thework, to bring in the money to pay us that money, youknow. We would have to do so much more like meters,to get out so many more meters for us to get that 5-1/4.He was talking about that, working harder."On cross-examination she was asked why she went tothe Labor Board complaining about Narutis' statement.She answered that they were talking about the Unionwhich they should not be doing. She testified that "they"apparently meaning management were telling peoplenegative things about the Union which she did not thinkwas right because management had its faults.4, Robert DinelloRonald Fehrman testified that on July 24, he went toDinello and requested a raise. Dinello allegedly respond-ed that the Company was not giving any raises becauseof the union organizing activities but that the Companymight come up with some money if the Union were de-feated." Apparently, the representation hearing was being conducted duringthis timeframe.I The Union received a majority of the votes castApproximately a month later Fehrman received a 6-cent-an-hour raise, which he understood to be a merit in-crease.On August 24, Fehrman attended a union meeting. Atthe meeting he made statements that certain employeesof Respondent had not received a wage increase in 2years. Fehrman testified that on the next day, August 25,Dinello asked him about the union meeting that occurredthe night before and Fehrman told Dinello that he hadattended. Dinello told him that that was all right andthen stated he heard that Fehrman had made a statementthat he had not had a raise in 4 years. Fehrman told Din-ello that was a lie that he had never made such a state-ment. What he had said was that he had gone as long as2 years without a raise and other people had been in thesame circumstances.Fehrman testified that when the Union was first tryingto organize the plant he asked Dinello his opinion ofwhat might happen. Dinello responded that he did notknow for sure but that Wallace8could possibly move theCompany to Japan and have production done the.'e.Fehrman told Dinello it would cost several million dol-lars to do something like that, to which Dinello allegedlyresponded, "What's a few million dollars to WallaceCarrol?" According to Fehrman this conversation couldhave occurred on August 28. Dinello also commentedthat Wallace Carrol would not buckle under to theUnion. Dinello did not testify.5. Naomi LaueCindy Foster testified that Laue stated to her in thepresence of other employees that "the Union will causethe plant to close down," to this effect, that somebodywill lose, you know, people will be losing their jobs.Laue did not testify regarding the alleged statement at-tributed to her. She testified only regarding the dischargeof Texley.I. Conclusion and AnalysisI. The discharge of Eugene LongLong occupied the position of principal service techni-cian for less than 2 months. Therefore he did not haveoccasion to perform each and evey job duty or exerciseresponsibility and authority in all areas. Olofson testified,giving specific examples, of how he was still attemptingto teach Long how to perform certain functions.The evidence reflects that, although Long's tenure inthe position was of short duration, he had occasion toassign work to employees, direct their work, hire indi-viduals, interview individuals, recommend against hiringindividuals, give warnings, and review probationary em-ployees.Although Long punched a clock and was paid over-time like rank-and-file employees, the record reflects thatall supervisors were required to do the same and re-ceived overtime. Long's rate of pay, after he passed hisprobationary period, was $40 a week more than thesalary of a senior technician. Olofson testified that Longx Wallace Carrml, president of Kalts Indutries317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a principal technician earned $30 to $35 a week morethan a lead technician. Olofson testified further that aprincipal technician enjoys no fringe benefits differentfrom rank-and-file technicians.The evidence relating to supervisory indicia convincesme that Long was a supervisor within the meaning ofthe Act. Moreover, he perceived himself as a supervisorsand the employees regarded him as such.There is no evidence constituting a violation of Sec-tion 8(a)(l), and there is no showing that Respondent'sconduct in discharging Long chilled unionism amongrank-and-file employees for their union activity. Theposted notice, in my opinion, would tend to allay theirfears. (See G.C. Exh 5.) Furthermore, there is no evi-dence that Long was discharged because he refused tocommit unfair labor practices at Respondent's behest.In my opinion the record supports the finding thatLong was a supervisor within the meaning of the Actand was terminated by Respondent after being warned tocease his union activities. Farm Stores, Inc., F. S. No. 2.Inc., and F. S. No. 4, Inc., 131 NLRB 1068 (1961); Na-tional Industrial Constructors, Inc., 225 NLRB 672 (1976).Accordingly, I will recommend that the 8(a)(l) and (3)allegations relating to Eugene Long be dismissed.2. The discharge of Ruby PoePoe testified that her supervisor, Lord, asked herabout signing the union card on June 8. Poe allegedly re-sponded affirmatively and inquired of Lord who hadtold her.Poe testified further that early the next morning Lordtold her she had "heard" that Poe had signed a unioncard. Poe allegedly responded affirmatively and inquiredof Lord who had told her. Lord allegedly responded,"You know you are in trouble." Poe's testimony doesnot even make any sense, and I do not believe it. Lordtestified that no such conversations ever took place. Icredit Lord's testimony in this regard.Faircloth, a prounion employee, testified that she hadto reject 100 percent of Poe's work on June 9, and Poeadmitted that she was forced to rework all of her rejects.Even after being reworked, the product was again reject-ed in full later that day. Faircloth and Laue both testifiedthey spoke to Poe and to her supervisor, Lord, on anumber of occasions between March and June with re-spect to Poe's poor quality of work.Poe denied that there were complaints about herwork.Based on my personal observations I conclude thatFaircloth and Laue had a sincere regard for the truthand made an honest effort to be factually accurate. Itherefore credit them in all respects. I conclude that Poe,who was a reluctant witness, was unreliable and attempt-ed to gear her testimony to making a case. I thereforediscredit Poe and find that she was discharged for thereasons advanced by Respondent.Accordingly, I will recommend dismissal of these8(a)(1) and (3) allegations.D There was a tendency on his part at Ihe hearing to minimize his au-thority.3. The discharge of Bonnie TexleyThe Respondent called Lord, Thurnau, Laue, andFaircloth to testify specifically with respect to Texley'spoor ability, attendance, and attitude. Earlier I discussedthe credibility of Faircloth and Laue, and as I am just asconvinced as to their veracity vis-a-vis Texley, I alsocompletely credit Thurnau.Counsel for the General Counsel theorizes that Texleywas terminated immediately after engaging in a conver-sation with employees in which she voiced prounion sen-timents. Thurnau, whom I credit, denies that she heardTexley express any opinion about the Union to other em-ployees. In view of the fact that I credit Thurnau, Inever reach the issue as to whether or not she is a super-visor within the meaning of the Act. Assuming, ar-guendo, that Thurnau is a supervisor, I would reach thesame conclusion; i.e., that Respondent had ample reasonsfor discharging Texley, a short-term employee, said rea-sons not being pretextual. With respect to this June 20conversation, assuming, arguendo, it occurred, RaymondWood is the individual who expressed prounion senti-ments and that a union would be the only way to getdecent wages, whereas Texley merely answered in agree-ment. The record reflects that Wood is still in Respond-ent's employ.I find that the record supports Texley's poor attitude,attendance, and ability, and that she was terminated onJune 20 after being given warnings, when she failed tofollow instructions given to her on that date. According-ly I will recommend dismissal of these 8(a)(l) and (3) al-legations.4. Change in lunch hoursThe evidence reveals that Respondent's intention tochange the lunch hours was in the hopper, prior to anyunion activity. It is equally clear in my opinion that Re-spondent was not motivated to change the lunch hoursin an effort to frustrate union activities or isolate custom-er service technicians from other employees.The weight of the evidence convinces me that therewere problems with crowded conditions at the machinesin the lunchroom. Although Long and Foster testifiedthat the lunchroom was not crowded, Foster testifiedthat he, Long, and most of the technicians did not eveneat in the lunchroom. I believe, further, that what preci-pitated the change in lunch hours was not the union ac-tivity but rather the change in hours and shifts which co-incided with the change in the lunch hour.Counsel for the General Counsel adduced testimonyfrom two individuals in an attempt to show that excep-tions to the lunch hours were granted to certain employ-ees. I credit Respondent's witnesses who explained cer-tain omissions which were an oversight and a mistake,and I am cognizant of the fact that there were some 600employees involved.I therefore conclude that the plan to change the lunchhour was in progress prior to any union activity and thusnot a violation of the Act. Accordingly, I will recom-mend dismissal of this allegation.318 SIMPSON ELECTRIC COMPANY5. Change in the parts ordering procedureThe testimony, including the testimony of the GeneralCounsel's witnesses, convinces me that the motivationfor changing the procedure for ordering parts was not todiscourage union activity. Rather, I conclude that therewas a history of periodically enforcing the rule regardingordering parts, there were too many people off the floorprocuring parts, work was being interrupted by the pro-curement of parts on an individual basis, and there was apattern of complaints on the part of management andstockroom employees when parts procurement wouldget out of hand. Moreover, there were difficulties withpart shortages, and the meeting regarding some sem-blance of organization in ordering parts was held pre-paratory to the semiannual inventory.Accordingly, I will recommend dismissal of this alle-gation.6. The no-solicitation ruleNeylon, a witness for the General Counsel, admittedbeing reprimanded on several occasions, prior to unionactivity, for excessive talking and loitering during work-ing hours. Benner, whom I consider an honest and reli-able witness, credibly testified that she had on occasiontold Neylon to get back to his machine, that he was talk-ing and wandering around too much.There is no disputing the fact that a company rule hadbeen in existence prior to any union organizational ef-forts, and as a matter of fact Rutkowski testified that shewas made aware of such a rule at the time she was hired,on May 8.There is also credible evidence in the record that en-forcement of the rule against spending too much timefraternizing or loitering, would become lax. From timeto time supervisors would find individuals either alone ortogether in the restroom, and admonish them and sendthem back to their machines.In conclusion it is my opinion that the General Coun-sel has not met his burden of proof in establishing thatenforcement of what has been characterized in the com-plaint as a no-solicitation rule was motivated by anyunion considerations.Accordingly, I will recommend dismissal of this alle-gation.7. Alleged threats, interrogation, and promises ofbenefitsa. Hazel BennerBenner, an admitted supervisor, was foreman of themagnet line and machine shop. She impressed me asbeing a frank and forthright witness entitled to full cre-dence. Benner testified with detailed specificity with nosignificant variance in her testimony on cross-examina-tion. She was articulate but not glib. Two witnesses,Mary Fries and Paul Neylon, ascribed certain conductand statements to Benner which has been detailed supra.Benner denied certain statements alleged as 8(a)(1) viola-tions and in some cases explained the context in whichconversations occurred. I credit Benner in every respect.Fries and Neylon impressed me as unreliable witnesseswith little regard for the truth. I found Neylon's recol-lection to be atrocious, and Fries herself stated that hermemory was "no good." I am persuaded that they fabri-cated their testimony and I discredit them completely.Accordingly, I will recommend dismissal of all 8(a)(1)allegations relating to Benner.b. Lorraine ErmelErmel is a supervisor of meter repair and training ofmeter persons.Rutkowski, who left Respondent's employ approxi-mately I month prior to the hearing in this case ascribedinstances of interrogation to Ermel. I credit Rutkowskiand reject Respondent's defense that Ermel's questionswere merely rhetorical devices. I therefore conclude thatErmel engaged in interrogation which is violative ofSection 8(a)(1) of the Act.I also find that Ermel's statements to Rutkowski werepromises of benefit if the Union were rejected, in viola-tion of Section 8(a)(l) of the Act.Louise Fulton testified that she was interrogated con-cerning her attendance at the Board's representationhearing. I credit Fulton as to this incident. I find this tobe violative of Section 8(a)(1) of the Act, because Ermelwas not merely asking why an employee had been absentbut specifically asked if Fulton had been to the hearing.Counsel for the General Counsel alleges that Ermel, inher conversation with Supervisor McGrath, threatenedto impose more onerous working conditions on employ-ees for engaging in union activities. This was a conversa-tion between two supervisors, Ermel and McGrath andas such is not violative of Section 8(a)(l) of the Act.I do consider this comment relevant, however, as illu-minating Ermel's antiunion disposition.I conclude that Ermel's warnings to employees aboutnot talking too much or going to the bathroom so oftenwere not linked to any union activity.c. Peter NarutisRutkowski testified imputing certain statements toNarutis. In context, I am of the opinion that statementsby Narutis did not constitute unlawful threats. Rutkows-ki's testimony in this regard was extremely confusing. Iam not certain as to what Narutis is alleged to have said.In my opinion Narutis who was making calculations on apiece of paper when he spoke to Rutkowski, was engag-ing in free speech protected by Section 8(c) of the Act.Furthermore, Rutkowski's recollection of this conversa-tion was very poor. I will recommend dismissal of theallegations relating to Narutis.d. Robert DinelloRonald Fehrman testified as to three instances of un-lawful conduct by Dinello. Fehrman is ciedited in all re-spects in view of the fact that Respondent failed to callDinello as a witness.Accordingly, I find and conclude that Dinello threat-ened employees with plant closure in the event of union-ization, created the impression of surveillance. and prom-ised wage increases if union activities were unsuccessful.319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDe. Naomi LaueThe weight of the credible evidence convinces me thatLaue is not a supervisor within the meaning of the Act;rather, she is a group leader acting as a conduit. Lord isCindy Foster's supervisor. Foster testified as to Laue'sstatement that the Union would cause the plant to closedown. The record is clear that Lord gives instructionsand orders to Laue. It is also equally clear that whenLaue had problems with Texley she went to her foremanKunzman, to complain about Texley's performance. Therecord indicates that one of Laue's primary functions isto check out the work of other employees to see if it isdone properly. Although the record is not fully devel-oped in this regard, the evidence reveals that Laue doesnot have the authority to fire employees or effectivelyrecommend firing, and there is nothing in the record toindicate that she had the power to hire employees.Accordingly, I will recommend dismissal of this alle-gation.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By coercive interrogation of employees, Respondenthas committed unfair labor practices in violation of Sec-tion 8(a)(1) of the Act.4. By promising an increase in wages and additionalbenefits if the Union were unsuccessful in organizing Re-spondent's employees, Respondent has committed unfairlabor practices in violation of Section 8(a)(1) of the Act.5. By creating the impression of surveillance, Respond-ent has committed unfair labor practices in violation ofSection 8(a)(l) of the Act.6. By threatening plant removal or closure as a penaltyfor unionization, Respondent has committed unfair laborpractices in violation of Section 8(a)(5) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8. Respondent did not discharge Ruby Poe, BonnieTexley, or Eugene Long in violation of Section 8(a)(1)and (3) of the Act.9. Respondent did not engage in any other violationsof the Act not specifically found.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be required to ceaseand desist therefrom and take certain affirmative actiondesigned and found necessary to effectuate the policies ofthe Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection IO(c) of the Act, I hereby issue the followingrecommended:ORDER 'The Respondent, Simpson Electric Company, a Divi-sion of American Gage and Machine Company, Inc.,Elgin, Illinois, it officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Coercively interrogating employees concerningtheir union membership and/or activities.(b) Threatening employees with plant closure or re-moval for engaging in union and/or concerted activities.(c) Creating the impression that it is engaging in sur-veillance of its employees' union activities.(d) Promising an increase in wages and additionalbenefits if the Union was unsuccessful in organizing Re-spondent's employees.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act. '2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Post at its plant at Elgin, Illinois, copies of the at-tached notice marked "Appendix."12Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being signed by an authorized repre-sentative, shall be posted by it immediately upon receiptthereof, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to ensure that said notices are not al-tered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.l0 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposesI In view of the size of the unit and the somewhat limited nature ofthe violations, I find that the broad injunctive order is not warranted inthis case.'2 In the event that this order is enforced by a Judgment of a UnitedStales Court of Appeals, the woards in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United Slates Court of Appeals Enforcing anOrder of the National Labor Relations Board"320